Exhibit 10.27

II-VI INCORPORATED

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is dated as of the
Grant Date, as specified in the applicable Summary of Award (as defined below),
by and between II-VI Incorporated, a Pennsylvania corporation (“II-VI”), and the
Optionee, as specified in the applicable Summary of Award, who is a director,
employee or consultant of II-VI or one of its subsidiaries (the “Optionee”).

Reference is made to the Summary of Award (the “Summary of Award”) issued to the
Optionee with respect to the applicable Award, which may be found on the
MorganStanley SmithBarney Benefit Access System at www.benefitaccess.com (or any
successor system selected by II-VI) (the “Benefit Access System”). Reference
further is made to the Summary Plan Description relating to the Plan (as defined
below) which also may be found on the Benefit Access System.

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the II-VI 2009 Omnibus Incentive Plan (as amended from
time to time, the “Plan”), a copy of which can be found on the Benefit Access
System, and/or the applicable Summary of Award. Terms of the Plan and the
Summary of Award are incorporated herein by this reference. This Agreement shall
constitute an Award Agreement as that term is defined in the Plan and is
intended to be a Qualified Performance-Based Award within the meaning of
Section 2.28 of the Plan.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Optionee and II-VI agree as follows:

1. Grant. II-VI hereby grants the Optionee on and as of the Grant Date Options
to purchase from II-VI the number of shares of common stock of II-VI (“II-VI
Common Stock”) specified in the applicable Summary of Award (the “Shares”), at
the price per share equal to the Option Price, as specified in the applicable
Summary of Award (the “Option Price”), which Options shall expire on the
Expiration Date, as specified in the applicable Summary of Award, unless such
Options terminate or expire earlier in accordance with the terms hereof.

2. Vesting. The Options shall be exercisable, pursuant to the terms of the Plan
and shall vest and become exercisable in installments, as follows:

(a) Upon and after the one (1) year anniversary of the Grant Date, the Optionee
may exercise the Options with respect to any number of Shares (except with
respect to fractional shares) not in excess of twenty percent (20%) of the total
number of Shares covered by this Agreement.



--------------------------------------------------------------------------------

(b) Upon and after the two (2) year anniversary of the Grant Date, the Optionee
may exercise the Options with respect to any number of Shares (except with
respect to fractional shares) not in excess of forty percent (40%) of the total
number of Shares covered by this Agreement.

(c) Upon and after the three (3) year anniversary of the Grant Date, the
Optionee may exercise the Options with respect to any number of Shares (except
with respect to fractional shares) not in excess of sixty percent (60%) of the
total number of Shares covered by this Agreement.

(d) Upon and after the four (4) year anniversary of the Grant Date, the Optionee
may exercise the Options with respect to any number of Shares (except with
respect to fractional shares) not in excess of eighty percent (80%) of the total
number of Shares covered by this Agreement.

(e) Upon and after the five (5) year anniversary of the Grant Date, the Optionee
may exercise the Options with respect to any number of Shares (except with
respect to fractional shares) not in excess of one-hundred percent (100%) of the
total number of Shares covered by this Agreement.

3. Post-termination Exercise. Upon the termination of the Optionee’s employment
with or service to the Company (as defined in Section 11 below) (for any reason
other than (a) early, normal or late retirement as those terms are defined in
II-VI’s profit sharing plan, (b) death, or (c) total and permanent disability as
defined in Section 105(d)(4) of the Internal Revenue Code), the Options, whether
or not then exercisable pursuant to Section 2 above, shall immediately lapse and
become null and void on and as of the date of such termination. Upon the
termination of the Optionee’s employment with or service to the Company due to
(x) early, normal or late retirement as those terms are defined in II-VI’s
profit sharing plan, (y) death or (z) total and permanent disability as defined
in Section 105(d)(4) of the Internal Revenue Code, Options may be exercised
post-termination during the applicable periods set forth in Section 4.2 hereof.

4. Acceleration of Vesting.

4.1. All Options shall immediately vest and become exercisable immediately prior
to a Change in Control. Any Options remaining unexercised upon a Change in
Control shall lapse upon such Change in Control and shall be null and void.

4.2 Exercise Period. No Options granted under the Plan may be exercised more
than ten years from the Grant Date. Upon the termination of the Optionee’s
employment with or service to the Company for the reasons set forth below, the
Options may be exercised as follows:

(a) In the event of the death of an Optionee (i) while an employee or a
Nonemployee Director of the Company, (ii) within the twelve (12) month period
after termination of employment or service as a Nonemployee Director with the
Company

 

2



--------------------------------------------------------------------------------

because of total and permanent disability, as defined in Code Section 105(d)(4),
or (iii) within the three (3) year period after termination of employment with
or separation from service from the Company because of early, normal or late
retirement, as those terms are defined in II-VI’s profit sharing plan, or, in
the case of a Nonemployee Director, upon the attainment of age 65 and 20 years
of service on the Board, any unvested portion of such Optionee’s Options will
immediately vest and may be exercised by the Optionee's estate at any time, or
from time to time, within one (1) year of the date such Optionee’s death but in
no event later than the expiration date of such Options.

(b) If an Optionee’s employment with the Company or service as a Nonemployee
Director shall terminate because of total and permanent disability, as defined
in Code Section 105(d)(4), any unvested portion of such Optionee’s Options will
immediately vest and may be exercised at any time, or from time to time, within
twelve (12) months of the date of termination of employment or service, but in
no event later than the expiration date of such Options.

(c) If an Optionee’s employment with the Company or service as a Nonemployee
Director shall terminate because of his early, normal or late retirement as
those terms are defined in the Company’s profit sharing plan, or, in the case of
a Nonemployee Director, upon the attainment of age 65 and 20 years of service on
the Board, any unvested portion of such Optionee’s Options will immediately vest
and may be exercised by the Optionee at any time, or from time to time, within
three (3) years of the date of termination of employment or service, but in no
event later than the expiration date of such Options.

(d) If an Optionee’s employment or service as a Nonemployee Director shall
terminate for any reason other than death, total and permanent disability, or
retirement as aforesaid, all of such Optionee’s rights to exercise Options shall
terminate at the date of such termination of employment or service.

5. Exercise; Payment of Option Price. Any exercisable portion of the Options may
be exercised in whole or in part, but in no event with respect to a fraction of
a share, from time to time until the Expiration Date, unless otherwise
terminated pursuant to the terms of the Plan or this Award Agreement. II-VI may
require the exercise of such Options to be accomplished via a notice of exercise
submitted via the Benefit Access System or as otherwise required by II-VI, in
accordance with the procedures established by II-VI for such exercise.

Unless purchased via a cashless exercise set forth below, the Optionee shall
provide for the payment of the aggregate Option Price for the number of shares
purchased and any applicable withholding taxes. Such exercise (subject to
Section 6 hereof) shall be effective upon the actual receipt of such payment and
notice to II-VI. The aggregate Option Price for all shares purchased pursuant to
an exercise of the Options shall be (a) paid by check payable to the order of
II-VI or by (b) shares of II-VI Common Stock held by the Optionee for at least
six (6) months, the fair market value of which at the time of such exercise is
equal to the aggregate Option Price (or portion thereof to be paid with
previously owned shares of II-VI Common Stock). Payment of the Option Price in
shares of II-VI Common Stock shall be made by delivering properly endorsed stock
certificates to II-VI or otherwise causing such II-VI Common Stock to be
transferred to the account of II-VI, either physically or through attestation.
In

 

3



--------------------------------------------------------------------------------

addition, the aggregate Option Price for all shares purchased pursuant to an
exercise of the Options may be paid via a cashless exercise from the proceeds of
sale through a bank or broker on the date of exercise of some or all of the
shares to which the exercise relates. There shall be furnished with each
exercise of any portion of the Options such documents as II-VI in its discretion
may deem necessary to assure compliance with applicable rules and regulations of
any stock exchange or governmental authority. No rights or privileges of a
stockholder of II-VI in respect to such shares issuable upon the exercise of any
part of the Options shall accrue to the Optionee unless and until certificates
representing such shares have been registered in the Optionee’s name.

6. Compliance with Laws. The Options shall not be exercised in whole or in part
and no related share certificates shall be delivered in the sole discretion of
II-VI: (a) if such exercise or delivery would constitute a violation of any
provision of, or any regulation or order entered pursuant to, any law purporting
to regulate wages, salaries or compensation; or (b) if any requisite approval,
consent, registration or other qualification of any stock exchange or quotation
system upon which the securities of II-VI may then be listed, the Securities and
Exchange Commission or other governmental authority having jurisdiction over the
exercise of the Options or the issuance of shares pursuant thereto, shall not
have been secured.

7. Nontransferability. Except as otherwise provided in the Plan, the Options
shall not be sold, pledged, assigned, hypothecated, transferred or disposed of
(a “Transfer”) in any manner, other than by will or the laws of descent and
distribution. Any attempt to Transfer the Options in violation of this paragraph
or the Plan shall render these Options null and void.

8. Adjustments. The number of shares covered by the Options and the Option
Price, shall be adjusted to reflect any stock dividend, stock split, or
combination of shares of II-VI Common Stock. In addition, the Committee may make
or provide for such adjustment in the number of shares covered by the Options,
and the kind of shares covered the Options, as the Committee in its sole
discretion may in good faith determine to be equitably required in order to
prevent dilution or enlargement of Optionee’s rights that otherwise would result
from (a) any exchange of shares of II-VI’s Common Stock, recapitalization or
other change in the capital structure of II-VI, (b) any merger, consolidation,
spin–off, spin–out, split–off, split–up, reorganization, partial or complete
liquidation or other distribution of assets (other than a normal cash dividend),
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Committee may
provide in substitution for the Options such alternative consideration as it may
in good faith determine to be equitable under the circumstances and may require
in connection therewith the surrender of the Options so replaced.

9. Plan Provisions. In the event of any conflict between the provisions of this
Agreement and the Plan, the Plan shall control.

10. No Continued Rights. The granting of the Options shall not give Optionee any
rights to similar grants in future years or any right to continuance of
employment or other service with II-VI or the Company, nor shall it interfere in
any way with any right that the Company would otherwise have to terminate
Optionee’s employment or other service at any time, or the right of Optionee to
terminate his or her services at any time.

 

4



--------------------------------------------------------------------------------

11. Non-Competition; Non-Solicitation; Confidentiality.

(a) While the Optionee is employed by the Company and for a period of one
(1) year after the termination or cessation of such employment for any reason
(the “Restricted Period”), the Optionee will not directly or indirectly:

(i) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company),
that develops, manufactures, markets or sells any product or service that
competes with any product or service developed, manufactured, marketed or sold
or planned to be developed, manufactured, marketed or sold, by the Company while
the Optionee was employed by the Company, within the United States of America
and/or any other country within which the Company has customers or prospective
customers.

(ii) (A) solicit for the purpose of selling or distributing any products or
services that are the same or similar to those developed, manufactured, marketed
or sold by the Company, (1) any customers of the Company, (2) any prospective
customers from whom the Company has solicited business within the twelve
(12) months prior to the Optionee’s termination or cessation of employment, or
(3) any distributors, sales agents or other third-parties who sell to or refer
potential customers in need of the types of products and services produced,
marketed, licensed, sold or provided by the Company who have become known to
Optionee as a result of his/her employment with the Company, or (B) induce or
attempt to induce any vendor, supplier, licensee or other business relation of
the Company to cease or restrict doing business with the Company, or in any way
interfere with the relationship between any such vendor, supplier, licensee or
business relation and the Company.

(iii) Either alone or in association with others (A) solicit, or permit any
organization directly or indirectly controlled by the Optionee to solicit, any
employee of the Company to leave the employ of the Company, or (B) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Optionee to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at any time during the term of the Optionee’s employment
with the Company; provided, that this clause (B) shall not apply to any
individual whose employment with the Company has been terminated for a period of
one year or longer.

(b) The Optionee and the Company agree that certain materials, including, but
not limited to, information, data, technology and other materials relating to
customers, programs, costs, marketing, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company constitute proprietary confidential
information and trade secrets. Accordingly, the Optionee will not at any time
during or after the Optionee’s employment with the Company disclose or use for
the Optionee’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise, other than the Company, any
proprietary confidential information or trade secrets; provided that the
foregoing shall not apply to information which is not unique to the Company or

 

5



--------------------------------------------------------------------------------

which is generally known to the industry or the public other than as a result of
the Optionee’s breach of this covenant. The Optionee agrees that, upon
termination of employment with the Company for any reason, the Optionee will
immediately return to the Company all Company property including all memoranda,
books, technical and/or lab notebooks, customer product and pricing data,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, which in any way relate to the business of the Company, except that
the Optionee may retain personal items. The Optionee further agrees that the
Optionee will not retain or use for the Optionee’s account at any time any trade
names, trademark or other proprietary business designation used or owned in
connection with the business of the Company.

“Company” shall mean II-VI and/or any Subsidiary of II-VI that the Optionee is
employed by or may become employed by or provide services to during the
Optionee’s employment by II-VI or any such Subsidiary. The Restricted Period
will be tolled during and for any period of time during which the Recipient is
in violation of the restrictive covenants contained in this Section 11 and for
any period of time which may be necessary to secure an order of court or
injunction, either preliminary or permanent, to enforce such covenants, such
that the cumulative time period during which the Recipient is in compliance with
the restrictive covenants contained in Section 11 will not exceed the one
(1) year period set forth above.

12. Remedies; Violation Clawback.

(a) Company and Optionee acknowledge and agree that that any violation by
Optionee of any of the restrictive covenants contained in Section 11 would cause
immediate, material and irreparable harm to II-VI and the Company which may not
adequately be compensated by money damages and, therefore, II-VI and the Company
shall be entitled to injunctive relief (including, without limitation, one or
more preliminary injunctions and/or ex parte restraining orders) in addition to,
and not in derogation of, any other remedies provided by law, in equity or
otherwise for such a violation including, but not limited to, the right to have
such covenants specifically enforced by any court of competent jurisdiction, the
rights under Section 12(b) below, and the right to require Optionee to account
for and pay over to II-VI or the Company all benefits derived or received by
Optionee as a result of any such breach of covenant together with interest
thereon, from the date of such initial violation until such sums are received by
II-VI or the Company, as the case may be.

(b) In the event that the Optionee violates or breaches any of the covenants set
forth in Section 11 of this Agreement, the Options (whether vested or unvested)
and the right to receive Shares upon exercise thereof shall be forfeited. II-VI
shall also have the right, in its sole discretion, in addition to any other
remedies or damages provided by law, in equity or otherwise, to demand and
require the Optionee, to the extent that any portion of the Options were
exercised into Shares (i) return and transfer to II-VI any Shares directly or
beneficially owned by the Optionee, and (ii) to the extent that the Optionee
sold or transferred any such Shares, disgorge and/or repay to II-VI any profits
or other economic value (as reasonably determined by II-VI) made or realized by
the Optionee with respect to such Shares, including but not limited to the value
of any gift thereof.

 

6



--------------------------------------------------------------------------------

(c) The Optionee further agrees, as a condition to acceptance of these Options,
that these Options may be subject to the provisions of any other forfeiture or
clawback policy that may be adopted by II-VI in the future.

13. Optionee Acknowledgments. Optionee acknowledges and agrees that (i) as a
result of Optionee’s previous, current and future employment with the Company,
Optionee has had access to, will have access to and/or possesses or will possess
confidential and proprietary information of the Company, (ii) the Company and
its affiliates and subsidiaries are engaged in a highly competitive business and
that the Company conducts such business Worldwide, (iii) this Agreement does not
constitute a contract of employment, does not imply that the Company will
continue his/her employment for any period of time and does not change the
at-will nature of his/ her employment, except as set forth in a separate written
employment agreement between the Company and the Optionee, (iv) that the
restrictive covenants set forth under Section 11 are necessary and reasonable in
time and scope (including the period, geographic, product and service and other
restrictions) to protect the legitimate business interests of the Company,
(v) that the remedy, forfeiture and payment provisions contained in Section 12
are reasonable and necessary to protect the legitimate interests of II-VI and
the Company, (vi) that acceptance of these Options and agreement to be bound by
the provisions hereof is not a condition of Optionee’s employment, and
(vii) that Optionee’s receipt of the benefits provided under this Agreement is
adequate consideration for the enforcement of the provisions contained in
Section 11 and Section 12 hereof.

14. Severability; Waiver. If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated. In particular, in the event that any of such provisions shall be
adjudicated to exceed the time, geographic, product and service or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, product and service or other limitations permitted by applicable
law. No delay or omission by II-VI or the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by II-VI or the Company on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

15. Controlling Law. The validity, construction and effect of this Agreement
will be determined in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws. Optionee and II-VI
hereby irrevocably submit to the exclusive jurisdiction of the state and Federal
courts located in the Commonwealth of Pennsylvania and consent to the
jurisdiction of any such court, provided, however, that, notwithstanding
anything to the contrary set forth above, II-VI or the Company may file an
action to enforce the covenants contained in Section 11 by seeking injunctive or
other equitable relief in any appropriate court having jurisdiction, including
but not limited to where the Optionee resides or where the Optionee was employed
by II-VI or the Company. Optionee and II-VI also both irrevocably waive, to the
fullest extent permitted by applicable law, any objection either may now or
hereafter have to the laying of venue of any such dispute brought or injunctive
or equitable relief sought in such court or any defense of inconvenient forum
for the maintenance

 

7



--------------------------------------------------------------------------------

of such dispute and consent to the personal jurisdiction of any such court. The
Company shall be a third-party beneficiary of this Agreement.

16. Notice. II-VI may require any notice required or permitted under this
Agreement to be transmitted, submitted or received, by II-VI or the Recipient,
via the Benefit Access System in accordance with the procedures established by
II-VI for such notice. Otherwise, except as otherwise set forth in this
Agreement, any written notice required or permitted by this Agreement shall be
mailed, certified mail (return receipt requested) or by overnight carrier, to
II-VI at the following address:

II-VI Incorporated

Attention: Chief Financial Officer

375 Saxonburg Boulevard

Saxonburg, Pennsylvania 16056

or to Optionee at his most recent home address on record with II-VI or the
Company. Notices are effective upon receipt.

17. Entire Agreement. This Agreement (including the Plan and the Summary of
Award) contains the entire understanding between the parties and supersedes any
prior understanding and agreements between them regarding the subject matter
hereof with respect to the Options, and there are no other representations,
agreements, arrangements or understandings, oral or written, between the parties
relating to the Options which are not fully expressed herein. Notwithstanding
anything to the contrary set forth in this Agreement, any restrictive covenants
contained in this Agreement are independent, and are not intended to limit the
enforceability, of any restrictive or other covenants contained in any other
agreement between the Company and the Optionee.

18. Captions. Section and other headings contained in this Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.

19. Limitation of Actions. Any lawsuit commenced by the Optionee with respect to
any matter arising out of or relating to this Agreement must be filed no later
than one (1) year after the date that a denial of any claim hereunder is made or
any earlier date that the claim otherwise accrues.

20. Section 409A of the Code. This Agreement and the Options are intended to be
excepted from coverage under Section 409A and shall be administered,
interpreted, and construed accordingly. II-VI in its discretion, and without the
Optionee’s consent, may impose conditions on the timing and effectiveness of any
exercise by Optionee, or take any other action it deems necessary, including
amending the terms of the Award and this Agreement to cause the Options to be
excepted from 409A (or to comply therewith to the extent that II-VI determines
it is not excepted). Notwithstanding, Optionee recognizes and acknowledges that
Section 409A of the Code may affect the timing and recognition of payments due
hereunder, and may impose upon the Optionee certain taxes or other charges for
which the Optionee is and shall remain solely responsible.

 

8



--------------------------------------------------------------------------------

21. Assignment. Optionee’s rights and obligations under this Agreement shall not
be transferable by Optionee, by assignment or otherwise, and any purported
assignment, transfer or delegation thereof by Optionee shall be void. II-VI and
the Company may assign/delegate all or any portion of this Agreement and its
respective rights hereunder whereupon Optionee shall continue to be bound hereby
with respect to such assignee/delegatee, without prior notice to Optionee and
without providing any additional consent thereto.

22. Electronic Delivery. II-VI may, in its sole discretion, deliver any
documents or correspondence related to this Agreement, the Options, the
Optionee’s participation in the Plan, or future awards that may be granted to
the Optionee under the Plan, by electronic means. The Optionee hereby consents
to receive such documents by electronic delivery and to Optionee’s participation
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company, including but
not limited to the Benefit Access System. Likewise, II-VI may require the
Optionee to deliver or receive any documents or correspondence related to this
Agreement by such electronic means.

23. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan or this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date set forth above. Electronic acceptance of this Agreement by the Optionee
pursuant to II-VI’s instructions to the Optionee (including via the Benefit
Access System) shall constitute execution of this Agreement by the Optionee.

The Optionee agrees that his or her electronic acceptance of this Agreement via
electronic means, including but not limited to via the Benefit Access System,
shall constitute his or her signature, and that he or she agrees to be bound by
all of the terms and conditions of this Agreement.

 

II-VI INCORPORATED By:  

/s/ David G. Wagner

Name:   David G. Wagner Title:   Vice President, Human Resources PARTICIPANT
Electronic Acceptance via the Benefit Access System

 

10